Citation Nr: 1120227	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2007 rating decision of the VA Regional Office (RO) in Little Rock, Arkansas.

In June 2008, the Board reopened the claim of service connection for hepatitis C and denied the issue de novo.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2009, the Court set aside the Board's June 2008 decision and remanded the matter to the Board for further development, specifically, a medical examination and readjudication.

In March 2010, the Board remanded the case and obtained the medical examination and medical opinions ordered by the Court.  The required examination was conducted in September 2010.  The case was ready for readjudication at that time; however, in April 2011 the Veteran submitted additional evidence and argument requiring remand for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the September 2010 examination, the Veteran asserted, for the first time, that vaccinations he received during active service were the cause of his hepatitis C infection.  As the legal theory was not before the Board at the time of the remand, it was not addressed by the examiner.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Further, while the Veteran submitted selected copies of VA clinical records dated since 2006, all clinical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Insure that the service hospital records submitted by the Veteran to the VA examiner in September 2010, and which are contained in separate envelope, are properly incorporated into the claims file.

2.  Obtain complete copies of the Veteran's treatment records from the VAMC Little Rock for the period from September 2006 to the present.  All information obtained should be made part of the file.

3.  Return the claims file to the physician who conducted the September 2010 VA Compensation and Pension examination.  If that physician is unavailable, forward the claims file to another health care professional.  The claims folder and a copy of this remand must be made available to and be reviewed by the health care professional.

After reviewing the claims folder, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that hepatitis C had its onset as a result of vaccinations administered to the Veteran during active service between 1964 and 1966.

The reviewer should provide a full rationale for the opinion and reference the specific facts relied upon in reaching the conclusion.  If another examination is needed, that should be ordered.

4.  Provide the Veteran copies of the September 2010 Compensation and Pension examination report and the addendum ordered above.  

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claim for service connection for hepatitis C.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and he should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

